COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-11-00704-CV
Style:                               B.H. v. Department of Family and Protective Services
                    *
Date motion filed :                  February 14, 2014
Type of motion:                      Motion for extension of time to file brief
Party filing motion:                 Appellant
Document to be filed:                Brief

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:                                October 2, 2013
         Number of previous extensions granted:            1                  Current Due date: February 13, 2014
         Date Requested:                                   N/A

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: March 17, 2014
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant requests an extension of time to file her brief. We grant appellant’s motion for extension of
          time and order appellant’s brief to be filed no later than March 17, 2014. Due to the previous delays in
          this appeal, no further extensions of time to file appellant’s brief will be granted, absent extraordinary
          circumstances. See TEX. R. APP. P. 38.6(d). To the extent appellant’s motion requests any other relief,
          including the appointment of counsel, it is denied. Appellee’s brief will be due 20 days from the date
          appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

Judge's signature:      /s/ Laura C. Higley
                        

Panel consists of       ____________________________________________

Date: March 13, 2014




November 7, 2008 Revision